Citation Nr: 0021064	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  98-09 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased evaluation in excess of 10 
percent for postoperative repair of the anterior cruciate 
ligament of the right knee.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel






INTRODUCTION

The veteran served on active duty from November 1977 to 
November 1980.  He also served in support of Operation Desert 
Shield/ Desert Storm from January 1991 to December 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied a rating in excess of 10 percent for the 
postoperative repair of the anterior cruciate ligament of the 
right knee.  

In January 1999, the Board remanded this matter for the RO to 
consider the applicability of separate ratings for the right 
knee disability.  See VA O.G.C. Prec. 23-97 (July 1, 1997); 
Esteban v. Brown, 6 Vet. App. 259 (1994).  By a March 2000 
rating decision, the RO confirmed and continued the 10 
percent rating evaluation for the postoperative repair of the 
anterior cruciate ligament of the right knee, and granted 
service connection for arthritis of the right knee, evaluated 
as 10 percent disabling, effective November 1996.  The record 
does not contain a notice of disagreement contesting the 10 
percent rating or the effective date assigned.  Thus, such 
matters are not in appellate status at this time, and the 
present appeal is limited to the issue as characterized on 
the title page of this decision.  See Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997). 

In addition, the record on appeal has raised the issue of 
entitlement to service connection for back problems as 
secondary to his service-connected disabilities, see October 
1997 hearing transcript, and service connection for decreased 
sensation to anesthesia about the right knee as a residual of 
the postoperative repair of the anterior cruciate ligament, 
see January 1996 and November 1997 VA examinations.  As these 
claims have not been developed for appellate review, they are 
referred to the RO for appropriate action.  See Suttman v. 
Brown, 5 Vet. App. 127, 132 (1993).  

Effective March 1, 1999, the United States Court of Veterans 
Appeals changed its name to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").  


FINDING OF FACT

The veteran's post operative repair of the anterior cruciate 
ligament of the right knee is productive of no more than 
slight impairment.


CONCLUSION OF LAW

The criteria for an increased evaluation in excess of 10 
percent for the postoperative repair of the anterior cruciate 
ligament of the right knee have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 
4.10, 4.71a, Diagnostic Code (DC) 5257 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the veteran's claim is plausible and 
capable of substantiation and is thus well-grounded within 
the meaning of 38 U.S.C.A. § 5107(a).  See Drosky v. Brown, 
10 Vet. App. 251, 245 (1997) (citing Proscelle v. Derwinski, 
2 Vet. App. 629, 631- 32 (1992)).  The Board is satisfied 
that all relevant facts have been properly developed.  No 
further assistance to the veteran is required in order to 
comply with the duty to assist as mandated by 38 U.S.C.A. § 
5107(a).

In accordance with Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), the Board has reviewed the medical records and all 
other evidence of record pertaining to the history of the 
veteran's right and left knee disability.  Accordingly, the 
Board has found nothing in the historical record that would 
lead to a conclusion that the current evidence on file is 
inadequate for rating purposes.  See 38 C.F.R. §§ 4.1, 4.2 
(1999).  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55 
(1994); Powell v. West, 13 Vet. App. 31, 35 (1999) (all 
relevant and adequate medical data of record that falls 
within the scope of the higher rating claim should be 
addressed).  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  See 38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  When there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  When after careful consideration of all the evidence 
of record, a reasonable doubt arises regarding the degree of 
disability; such doubt shall be resolved in favor of the 
claimant.  See 38 C.F.R. § 4.3 (1999).
 
By a June 1996 rating decision, service connection for 
postoperative repair of the anterior cruciate ligament of the 
right knee was established.  This disability is currently 
rated as 10 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257, which contemplates slight impairment of 
the knee characterized by recurrent subluxation or lateral 
instability.  A 20 percent evaluation is warranted for 
moderate impairment. 

Under DC 5258, a 20 percent evaluation is warranted for 
dislocated semilunar cartilage with frequent episodes of 
locking, pain, and effusion into the joint.  

Before the merits of the veteran's claim are discussed, the 
Board stresses that rating the same manifestations of a 
disability under different diagnostic codes is to be avoided.  
See 38 C.F.R.  4.14 (1999).  

In that regard, the evidence of record for the period between 
November 1995 to  January 1997, which includes private, VA, 
and service department records reflect that the veteran 
underwent arthroscopic assisted anterior cruciate ligament 
reconstruction, right knee, using bone-patella tendon-bone 
autograft and arthroscopic partial medial meniscectomy of the 
right knee at Muhlenberg Hospital Center.  Prior to the 
surgery, the veteran complained of intermittent right knee 
discomfort, pain, giving way, and snapping sensation.  The 
examination revealed trace effusion, gross anterolateral 
instability, and marked joint line tenderness, especially 
medially.  There was some quad[riceps] atrophy.  Following 
surgery, the veteran attended intensive physical therapy.  
Entries dated between January and March 1996 reflect 
progressive improvement.  The veteran reported that the knee 
felt stable.  These entries reflect that he had full 
extension and 120 - 130 degrees of flexion, no pivot shift, 
no Lachman, well healed surgical scars, and an area of 
paresthesia on the right knee.  The patella was without 
crepitation.  He was to be fitted with a knee brace.  A 
September 1996 entry reflects that the anterior cruciate 
ligament repair felt okay.  The veteran still had swelling.  
He no longer had any giving way.  On examination, there was 
trace effusion, no pivot shift, and the knee was stable.  The 
assessment was status post anterior cruciate ligament 
reconstruction in November 1995.  

A service department physical profile dated in October 1996 
reflects right knee pain, status post right anterior cruciate 
ligament reconstruction and chronic left hip pain.  The 
permanent "P3" profile reflects no unit physical therapy, 
no lifting greater than 20 pounds, and no ruck sack.  

In pertinent part, the January 1997 VA compensation and 
pension examination reflects, inter alia, complaints of 
occasional swelling and soreness in the right knee.  He did 
not medicate the symptoms.  On examination, he walked without 
a limp.  The right knee showed well healed surgical scars of 
the anterior cruciate ligament repair utilizing a tendinous 
area on the outer side of the right knee.  The right thigh 
muscles by measurement were approximately 3/4 of an inch 
smaller in circumference than the left thigh from a condition 
of disuse atrophy because of the surgery to the knee and the 
resulting disuse.  The examiner noted that the ligamentous 
repair, "apparently," was quite good because there was no 
ligamentous laxity in the knee, neither front to back or side 
to side.  There was no joint effusion present in either of 
his knees, and no head, redness, nor swelling.  The veteran 
reported partial sensory losses in the front of the right 
knee, apparently from the surgical procedure.  The patellar 
tendon jerk was normal.  He had a normal walking pattern and 
did not require any walking device.  He reported that the 
knee problem prevented him from running, and that he may not 
be able to pass his National Guard physical examination.  The 
VA examiner summarized the examination of the right knee as 
follows: there were some residuals in the right knee with 
partial disuse atrophy in the muscles of the right thigh and 
the inability to run in a normal fashion, enough to pass his 
examination.  The examiner noted that the veteran was able to 
conduct his workload and could do so without the need of any 
medication.  The degree of weakness in the right leg was mild 
due to the injury to the knee and the surgical procedure.  

A private treatment record dated in June 1997 reflects that 
the right knee was feeling stable and he was not having 
severe pain.  The right knee showed no evidence of 
instability with the Lachman and Pivot shift [being] 
unremarkable.  There was no effusion of the knee.  The 
relevant assessment was status post anterior cruciate 
ligament right knee.  

Dr. DiIorio, an orthopedic surgeon specializing in the hip 
and the knee, reported in July 1997 that he had been doing 
anterior cruciate ligament reconstructions for well over 13 
years and that anterior cruciate ligament [reconstruction] 
was done for chronic ligament disability.  Dr. DiIorio noted 
that the repair had given the veteran a stable knee.  

In August 1997, the veteran claimed fatigue, swelling, 
limping, loss of strength, and pain.  

Testimony from the personal hearing conducted in October 1997 
reflects that the veteran was told on separation that he 
pulled some ligaments.  After discharge, the knee remained 
unstable.  He thought he could strengthen it.  He was later 
told that he had a torn ligament in the front of his knee.  
He had been placed on a permanent "P3" profile and his 
promotion prospects within the reserves were limited.  He was 
not deployable.  In October 1997, he was approved for a Don 
Joy knee brace to help maintain stability.  Prior to Desert 
Shield/ Desert Storm, he had a contracting business.  In 
essence, he changed professions because of the limitations 
posed by his [service-connected right knee and left leg 
disabilities]. 

The report of the November 1997 compensation and pension 
examination reflects, inter alia, an area of anesthesia of 
the skin about the lateral aspect of right knee and the 
inability to flex the right knee to the same degree as he 
could on the left.  As a result of these, he was unable to 
kneel, unable to do activities on his knees, and he could not 
do exercises in order to loosen up prior to running, etc.  
With the knee flexed, the drawer sign on the right was 0.  
Excellent attachment of the anterior cruciate ligament was 
noted.  Rotating the tibia on the femur with the knees flexed 
presented no problem on the right or left.  There was no pain 
over the right joint line.  Collateral ligaments at full 
extension stressing medial and lateral collateral ligaments 
on the right were snug.  There was no crepitation 
bilaterally.  The report reflects that the veteran has a 
midline scar over the patella on the right knee.  There was 
an area two inches wide, three inches long, curved, a half 
moon segment that runs from decreasing sensation to 
anesthesia, typical of this type of injury.  The diagnosis 
was repair anterior cruciate ligament right knee with good 
result except for anesthesia of the saphenous nerve 
innervation lateral to the patella.  

The transcript from the September 1998 Central Office hearing 
before a member of the Board reflects that the right knee is 
aggravated by the service-connected gunshot injury to the 
left femur.  The veteran testified that he has never regained 
feeling in his right knee, it is kind of tingly . . . numb.  
He reported intermediate swelling at different time periods, 
such as standing all day.  Whenever he exercises, the knee 
tends to swell.  He has flare-ups of the right knee.  He 
medicates with Motrin.  He has been dragging himself along 
for the last year and half with a lot of pain.  He is still 
in the reserves.  

In a March 1999 statement, Dr. DiIorio reported that the 
right mid patella girth measured 44 1/4 centimeters versus 43 
centimeters for the left knee (status post gunshot injury).  
The right thigh girth has been regained but in spite of the 
extensive work, he still shows a biodex reading with a total 
work deficit of 10 percent or so at higher speeds (indicative 
of decreased endurance).  He associated the veteran's 
occasional pain to degenerative changes.  In relevant part, 
Dr. DiIorio noted that the knee was considered "relatively 
stable" with loss of endurance.  The veteran reported on 
examination in March 1999 that the knee did not feel as 
strong while exercising.  

In pertinent part, the report of the VA compensation and 
pension examination dated in January 2000 associated with the 
February 2000 addendum reflects that the veteran uses a Don 
Joy brace when participating in sports with his children.  If 
he does more than the usual activity such as climbing steps 
or if there is a change in weather, he actually has to limp.  
He medicates with Tylenol and Motrin to control his symptoms.  
On examination, he had no limp.  There was mild swelling of 
the right knee and mild crepitus.  The patellar tap was 
negative.  There was about 0.5 centimeters of quadriceps 
wasting when compared to the left girth.  There was deep 
tenderness over the joint line.  The anterior drawer and 
Lachman tests were negative.  On stress testing, the knee in 
the medial lateral plane demonstrated no laxity or 
instability.  There were no distal neurovascular problems.  
The surgical site and incision were non-tender and non-
adherent to the deeper tissues.  The veteran did not have any 
symptoms of fatigability, lack of endurance, motor 
incoordination, or weakened movements, but the knee was 
swollen most of the time and gave him pain.  In relevant 
part, the diagnosis reflects right knee posttraumatic 
osteoarthritis with a history of anterior cruciate ligament 
tear, status post anterior cruciate ligament reconstruction 
using patellar tendon graft.  The examiner noted that it was 
as likely as not that the initial injury contributed to his 
current status in a composite matter (sic) including anterior 
cruciate ligament tear and the posttraumatic arthritis.  
Radiographs of the right knee show, inter alia, post surgical 
changes of anterior cruciate ligament reconstruction with 
staples and a screw.  The examiner noted that the claims file 
was reviewed.  

The aggregate of the evidence reflects that the veteran's 
postoperative repair of the anterior cruciate ligament of the 
right knee is productive of no more than slight impairment.  
Specifically, the evidence reflects no laxity or instability 
on stress testing, no distal neurovascular problems, a non-
tender and non-adherent surgical site and incision to the 
deeper tissues, no motor incoordination, no weakened 
movements, and a negative patellar tap.  In 1997 and 1999, 
Dr. DiIorio reported that the knee was stable.  In January 
and February 2000, excluding references to the osteoarthritis 
of the right knee, the right knee was characterized by deep 
tenderness over the joint line, mild crepitus, no laxity, 
minimal quadriceps wasting, and negative anterior drawer and 
Lachman tests.  In this regard, the Board emphasizes that DC 
5257 is limited to rating recurrent subluxation and/ or 
lateral instability, neither of which the veteran 
demonstrates.  As the medical evidence is not clinically 
characteristic of moderate recurrent subluxation or lateral 
instability (DC 5257) or dislocated semilunar cartilage with 
frequent episodes of locking pain and effusion into the joint 
(DC 5258) to warrant a 20 percent rating under the 
aforementioned diagnostic codes, the Board determines that 
the slight symptomatology associated with the right knee 
disability more nearly approximates the disability picture 
consistent with slight impairment of the knee in accordance 
with DC 5257.  See 38 C.F.R. §§ 4.7, 4.71a; DeLuca v. Brown, 
8 Vet. App. 202 (1995); see also Johnson v. Brown, 9 Vet. 
App. 7, 11 (1996) (determining that DC 5257 is not predicated 
on loss of range of motion, and thus, §§ 4.40 and 4.45, with 
respect to pain, do not apply).  The Board notes that a 
separate rating was awarded in March 2000 for pain and 
additional functional loss due to arthritis of the right 
knee.  See VA O.G.C. Prec. 23-97 (July 1, 1997).  

With respect to this claim and in light of Floyd v. Brown, 9 
Vet. App. 88 (1996), the Board does not have jurisdiction to 
assign an extra-schedular rating under 38 C.F.R. § 
3.321(b)(1) (1999), in the first instance.  The Board, 
however, is still obligated to seek all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the law and regulations.  In 
this regard, there is no indication that the veteran's 
postoperative repair of the anterior cruciate ligament of the 
right knee has markedly interfered with his earning capacity, 
employment status, or has necessitated frequent periods of 
hospitalization.  The Board acknowledges the veteran's report 
that he had to change employment after active duty because 
his service-connected disabilities made it unsafe for him to 
continue his contracting business.  However, the present 
evidence of record is not indicative of marked interference 
with employment.  As a matter of fact, the veteran reported 
on VA examinations that his right knee disability did not 
impact his civilian employment, which is sedentary.  He 
testified in October 1997 that he lost no more than 5 to 7 
days in the past year because of medical appointments 
associated with his disabilities.  In the absence of marked 
interference with employment attributed to the postoperative 
repair of the anterior cruciate ligament, the Board finds 
that the criteria for submission for assignment of an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

While the Board considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
issue on appeal, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant resolution of this matter on that basis.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.3 (1999). 


ORDER

An increased evaluation in excess of 10 percent for 
postoperative repair of the anterior cruciate ligament of the 
right knee is denied.  



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals


 

